Matter of Tretts v Sawicki (2022 NY Slip Op 07388)





Matter of Tretts v Sawicki


2022 NY Slip Op 07388


Decided on December 23, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, CURRAN, AND BANNISTER, JJ.


918 CAF 21-00381

[*1]IN THE MATTER OF ELIJAH F. TRETTS, PETITIONER-APPELLANT,
vASHLEY M. SAWICKI, RESPONDENT-RESPONDENT. (APPEAL NO. 1.) 


CHARLES J. GREENBERG, AMHERST, FOR PETITIONER-APPELLANT.
KEVIN C. CONDON, EDEN, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Supreme Court, Erie County (Mark A. Montour, J.), entered October 20, 2020 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see CPLR 5511; Dumond v New York Cent. Mut. Fire Ins. Co., 166 AD3d 1554, 1555 [4th Dept 2018]).
Entered: December 23, 2022
Ann Dillon Flynn
Clerk of the Court